t c memo united_states tax_court barry e moore and deborah e moore petitioners v commissioner of internal revenue respondent docket no filed date vivian d hoard and patti m richards for petitioners michael l scheier and jennifer j morales for affected person united surgical partners international inc brenda m fitzgerald for respondent memorandum opinion halpern judge by notice_of_deficiency dated date respondent determined deficiencies in petitioners’ federal income taxes for and in the amounts of dollar_figure and dollar_figure respectively petitioners assign error to respondent’s determinations and among the issues we must decide is petitioner deborah e moore’s moore’s membership interest during the years in issue in the surgery center of georgia llc surgery center a georgia limited_liability_company in support of their claim that prior to moore’s interest in surgery center did not exceed percent petitioners offer two exhibits collectively the exhibits marked by the court as exhibits 103-p and 104-p and the anticipated testimony of attorney james p kelly kelly evidenced by his affidavit the kelly affidavit dated date both the exhibits and the kelly affidavit have been placed under seal we must resolve a claim of privilege raised by united surgical partners international inc a delaware corporation international on behalf of surgery center now a subsidiary of international’s with respect to the exhibits and the anticipated testimony of kelly background by order dated date the order we set forth the procedures for international to follow in raising any claim of privilege pursuant to the order and rule tax_court rules_of_practice and procedure international an affected person within the meaning of the rule moves the motion that the court enter a protective_order shielding surgery center from intrusion upon privileged communications between surgery center and kelly surgery center’s counsel specifically international asks the court to prohibit the admission of the exhibits which it claims contain privileged communications between kelly and surgery center the anticipated testimony of kelly as evidenced by the kelly affidavit regarding privileged communications between him and surgery center including any testimony concerning the contents of the exhibits and all other testimony or written material containing matters protected by the attorney-client_privilege or work product doctrine in support of the motion international argues that as the parent company of surgery center it is asserting on behalf of surgery center’s present management new management surgery center’s attorney-client_privilege which with respect to the information international asks be protected new management does not now waive nor has it ever waived international further argues that there is no evidence that any predecessor holder of surgery center’s privilege waived that privilege with respect to such information international supports the motion with a memorandum of law an affidavit of jason b cagle the cagle affidavit general counsel for international and a second memorandum of law the reply memorandum which is in response to petitioners’ reply to the motion the reply by the reply petitioners object to the motion petitioners identify four issues whether evidence of ownership interests in a limited_liability_company is subject_to the attorney-client_privilege whether as between partners in a joint_venture the attorney-client_privilege attaches to advice to those partners whether prior to the trial of this case surgery center waived the privilege and whether dr joffe at one time majority owner of surgery center and its manager by his testimony in this case impliedly waived the privilege respondent has taken no position on the claim of privilege and retains his right to object to the exhibits and any testimony of kelly the court has made an in_camera inspection of the exhibits and kelly affidavit discussion to dispose_of the motion we must answer the following questions would admission of the exhibits and the kelly testimony disclose a privileged_communication between client and attorney assuming it would who has held and who now holds the privilege and has the privilege been waived attorney-client_privilege in 104_tc_677 we provided the following pertinent summary the attorney-client_privilege applies to communications made in confidence by a client to an attorney for the purpose of obtaining legal advice and also to confidential communications made by the attorney to the client if such communications contain legal advice or reveal confidential information on which the client seeks advice 93_tc_521 citing 449_us_383 disclosure of a privileged_communication may result in a waiver of the attorney-client_privilege id the party asserting the attorney-client_privilege must prove that it has not waived the privilege id would admission of the exhibits and the kelly testimony disclose a privileged_communication between client and attorney we have examined the exhibits and have no doubt that they disclose communications to an attorney kelly for the purpose of obtaining legal advice that is apparent from the face of the exhibits each of which is a letter from kelly and is not seriously challenged by petitioners while nothing in the cagle affidavit declares that those communications were made in confidence exhibit 103-p carries the legend confidential attorney-client communication and exhibit 104-p carries the legend confidential attorney client privilege we think it a fair inference and we find that the communications underlying each letter and the letters themselves were intended to be in confidence nevertheless petitioners claim that the exhibits contain references to kelly’s understanding as of the dates of the exhibits of the various ownership interests percentages in surgery center petitioners argue the attorney-client_privilege simply does not apply to routine business transactions disclosed to outsiders or business records necessary for the preparation of the tax_return it is true that communications to an attorney not both in confidence and for the purpose of obtaining legal advice are not protected by the attorney-client_privilege see eg 842_f2d_1223 11th cir courts generally have held that the preparation of tax returns does not constitute legal advice within the scope of that privilege nevertheless if a client expects that his communication to an attorney for the purpose of obtaining legal advice will remain confidential the privilege not to have that communication disclosed applies notwithstanding that the communication contains nonconfidential information professor paul r rice in his treatise attorney-client_privilege in the united_states describes the general_rule as follows the communication from the client to the attorney may contain nonconfidential information such as business information public or technical information or pre- existing documents that were not created for the purpose of communicating with the attorney this is not relevant to the point of whether confidentiality can reasonably be expected in the communications that contain the information rice attorney-client_privilege in the united_states sec pincite 2d ed see eg 418_f2d_633 7th cir it is also immaterial that some of them letters refer to technical or public information 121_frd_198 e d n y the fact that the submissions exclusively contain technical data is not controlling 85_frd_679 s d n y t hat the technical information in these documents was not necessarily confidential ‘that is known only to the client’ does not defeat the privilege as long as the communication is made in confidence admission of the exhibits and of any testimony of kelly regarding the contents of the exhibits would disclose a privileged_communication between client and attorney given the existence of privileged communications who has held and who now holds the privilege from the kelly affidavit we conclude that with respect to the legal advice contained in the exhibits kelly believed his client to be surgery center and only surgery center and we find that his client was surgery center as stated surgery center is a georgia limited_liability_company and a member of a georgia limited_liability_company is considered a person separate from the company yukon partners inc v lodge keeper group inc s e 2d ga ct app international admits that georgia courts have not addressed whether an attorney who represents a limited_liability_company also represents the individual members of the company international argues however that georgia law largely is in accord with federal_law on the question of who holds and hence has the power to assert or waive a corporation’s attorney-client_privilege compare zielinski v clorox co s e 2d ga the corporate attorney-client_privilege belongs to the corporation not to an officer_or_employee of the corporation with 471_us_343 for solvent corporations the power to waive the corporate attorney-client_privilege rests with the corporation's management by analogy to a corporation international argues that when a limited_liability_company makes a confidential communication to an attorney for the purpose of obtaining legal advice the privilege to prohibit disclosure of that communication belongs to the company and not to its members by further analogy to the corporate situation international argues that only management has the authority to assert that privilege see commodity futures trading commn v weintraub supra management’s power to waive solvent corporation’s attorney-client_privilege is normally exercised by its officers and directors the georgia limited_liability_company act allows management of the business and affairs of a limited_liability_company to be vested in one or more managers to the exclusion of the members see ga code ann sec we have in evidence the operating_agreement of surgery center the operating_agreement the operating_agreement vests management of the company in a single manager manager who to the exclusion of the members is given the power and authority on behalf of the company to do and perform all acts as may be necessary or appropriate to the conduct of the company’s business as permitted by law specifically the manager shall have exclusive full and complete authority power and discretion to manage and control the business affairs and properties of the company to make all decisions regarding those matters and to perform any and all acts or activities customary or incident to the management of the company’s business accordingly we believe that the manager has exclusive authority to assert or waive the attorney-client_privilege on behalf of surgery center international argues that as evidenced by waiver of notice and right to purchase attached to exhibit 65-j assignment and assumption_agreement and a document styled resignation dated date and attached as exhibit c to the reply memorandum dr joffe was manager of surgery center in when kelly authored the exhibits and continuing through date the date of his resignation as manager petitioners make no argument to the contrary and we so find international argues that at present on account of the passage of control of surgery center to international the authority to assert or waive surgery center’s attorney-client_privilege rests with new management the manager of surgery center installed by international see 988_fsupp_1460 n d ga stating the authority to assert and waive the corporation's attorney-client_privilege follows the passage of control of the corporation citing commodity futures trading commn v weintraub supra pincite as we understand petitioners’ response to that argument it is that the cited caselaw does not apply because the client communicating with the attorney here was not surgery center but was collectively its members ie its partners including moore we have already found that kelly’s client was surgery center and concluded that in georgia a member of a limited_liability_company is considered a person separate from the company we have also found that management of the company was out of the hands of the members as a member of surgery center in light of the facts before us moore enjoys no privilege nor may she waive any privilege with respect to privileged communications between surgery center and kelly its attorney we conclude that at the present time the authority to assert or waive surgery center’s attorney-client_privilege rests with new management has the privilege been waived petitioners argue that any privilege surgery center may have enjoyed with respect to the exhibits has been waived by surgery center’s own actions among those actions petitioners list moore’s receipt of the exhibits the communication of the gist of the exhibits to surgery center’s accountants and from them to respondent’s agents during an examination of surgery center’s tax returns for and and the dissemination of the exhibits to respondent international responds even if true not one of these alleged disclosures operates as a waiver of the attorney-client_privilege attaching to mr kelly’s letters the reason is simple the privilege belonged at all times to scg surgery center consequently only the entity through the manager has the power to effect a waiver the actions of scg’s tax_matters_partner and accountants could not waive scg’s privilege as professor rice expresses the general_rule waiver of the attorney-client_privilege can be either express or implied express waivers are less common more often than not waivers must be found by implication from client conduct that is inconsistent with any reasonable claim of confidentiality and that would make maintenance of the privilege unfair rice attorney-client_privilege in the united_states sec pincite 2d ed footnotes omitted see eg 372_f3d_286 4th cir a client can waive an attorney-client_privilege expressly or through his own conduct implied waiver occurs when a party claiming the privilege has voluntarily disclosed confidential information on a given subject matter to a party not covered by the privilege citation omitted moreover regardless of whether the client intended to waive the attorney-client_privilege protection by his conduct the client’s failure to take reasonable precautions to preserve the confidentiality of attorney-client communications can result in the destruction of their privileged protection rice attorney-client_privilege in the united_states sec pincite see eg 255_f3d_1118 9th cir w hen there has been an involuntary disclosure the privilege will be ‘preserved if the privilege holder has made efforts reasonably designed to protect the privilege conversely the privilege will be deemed to be waived if the privilege holder fails to pursue all reasonable means of preserving the confidentiality of the privileged matter ’ although we have found that the exhibits were confidential communications the confidentiality of the exhibits has been breached respondent attached copies of the exhibits to his motion to compel production of documents reciting that among other documents the exhibits were provided to respondent by moore apparently during the discovery phase of this case although petitioners have failed in their promise made at trial to produce affidavits from surgery center’s accountants that they the accountants had received copies of the exhibits from surgery center for tax_return preparation purposes petitioners have attached to the reply copies of internal revenue form sec_5701 and 886-a both dated date those forms discuss proposed adjustments with respect to surgery center’s federal_income_tax returns for and they state that the taxpayer’s representative has stated that certain contemplated transfers of stock were not completed because of the advice of attorneys that the contemplated transfers violated the stark laws relating to physicians and the amount of interest they may own in a hospital although that is not an accurate description of the exhibits we think it a fair inference that the attorney advice being referred to is that contained in the exhibits international had the opportunity to challenge that inference in its reply memorandum but failed to do so which we think equivalent to an admission that that inference is fair a t the point where attorney-client communications are no longer confidential ie where there has been a disclosure of a privileged_communication there is no justification for retaining the privilege 820_f2d_1158 11th cir as professor rice generalizes the rule the voluntary disclosure of privileged communications to third parties who are not agents of either the attorney or the client by the client or the client’s authorized agent destroys both the communications’ confidentiality and the privilege that is premised upon it rice attorney-client_privilege in the united_states sec pincite 2d ed footnotes omitted indeed d isclosure of any significant portion of a confidential communication waives the privilege as to the whole 636_f2d_1028 5th cir an attorney or other agent of the client may possess the implied authority to waive the attorney-client_privilege on behalf of his client see eg in re 828_f2d_94 2d cir we believe that during the course of the internal revenue service’s irs’s examination of surgery center’s income_tax returns for and surgery center’s representative disclosed some or all of the contents of the exhibits to the irs although we have virtually no information concerning the scope of that representative’s authority to represent surgery center we have no reason to believe that he or she exceeded the scope of that authority we thus conclude that he had the authority explicit or implicit to disclose to the irs the contents of the exhibits since the irs is a third party that is neither an agent or attorney of surgery center’s such disclosure destroyed the confidentiality of the exhibits and ended the privilege premised on such confidentiality alternatively if the confidentiality of the exhibits had not been destroyed previously moore’s disclosure of the exhibits to respondent during the discovery phase of this case caused such destruction and ended the privilege it may be that the disclosure was not voluntarily made by surgery center if moore had no authority to make that disclosure nevertheless moore’s ready access to the exhibits dr joffe described her position as equivalent of the president or chief operating officer of the facility surgery center in terms of the day to day running raises the question of whether surgery center took reasonable precautions to preserve their confidentiality the failure to take precautions to preserve the confidentiality of privileged material can result in the destruction of the material’s privilege protection rice attorney-client_privilege in the united_states sec pincite 2d ed see eg 482_f2d_72 2d cir it is not asking too much to insist that if a client wishes to preserve the privilege he must take some affirmative action to preserve confidentiality when employees leave the client’s employment the client must take reasonable steps to ensure that they do not retain the confidential communications to which they were given access while employed rice attorney-client_privilege in the united_states sec pincite 2d ed see eg bowles v natl association of home builders u s dist lexis wl d d c holding that defendant-corporation had waived any attorney-client_privilege to documents retained by plaintiff a former executive of a subsidiary because among other things defendant had failed to take reasonable measures to preserve confidentiality even before plaintiff left subsidiary’s employ with documents imc chems v niro inc wl d kan declining to uphold attorney-client_privilege given limited if any precautions taken by plaintiff to assure the confidentiality of the documents kept by a former consultant to the plaintiff 841_fsupp_1423 s d tex refusing to recognize attorney- client privilege over documents that the party asserting the privilege had effectively abandoned to a former employee international has made no showing of any precautions taken to maintain the confidentiality of the exhibits either generally or with respect to departing employees such as moore indeed dr joffe was manager of surgery center in when kelly authored the exhibits and continuing through date he was available to testify or provide an affidavit as to precautions taken to insure the confidentiality of the exhibits but he did not do so we think that a fair inference to be drawn from international’s failure to call dr joffe or provide his affidavit is that his testimony or declaration would have been negative to international see 6_tc_1158 the failure of a party to introduce evidence within his possession and which if true would be favorable to him gives rise to the presumption that if produced it would be unfavorable affd 162_f2d_513 10th cir see also 52_f3d_207 9th cir similar we therefore find that surgery center failed to preserve the confidentiality of the exhibits with the result that moore’s disclosure of the exhibits destroyed the confidentiality of the exhibits and ended the privilege premised on such confidentiality conclusion relying on its claim of attorney-client_privilege international has asked the court to prohibit the admission of the exhibits the anticipated testimony of kelly regarding privileged communications between him and surgery center and all other testimony or written material containing matters protected by the attorney-client_privilege or work product doctrine since disclosure of the exhibits destroyed the confidentiality of the exhibits and ended the privilege premised on such confidentiality we shall deny the motion with respect to admission of the exhibits we shall likewise deny the motion with respect to any testimony of kelly concerning communications made to him by surgery center and in response to which he authored the exhibits in all other respects we shall deny the motion since there has been no showing that petitioners wish to introduce any communications protected by the attorney-client_privilege or work product doctrine an appropriate order will be issued
